t c memo united_states tax_court boyd gaming corporation f k a the boyd group and subsidiaries petitioners v commissioner of internal revenue respondent california hotel casino and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date ps provide free meals to their employees in private cafeterias located on ps' business_premises r determined that sec_274 i r c limits ps’ deduction for the cost of these meals ps argue that they may deduct percent of their costs under the de_minimis_fringe benefit exception of sec_274 i r c which requires in this case that ps provide the meals to each of substantially_all of their employees for a substantial noncompensatory business reason held ps' deduction is limited by sec_274 i r c the de_minimis_fringe benefit exception of sec_274 i r c is inapplicable under the facts herein because ps do not provide the meals to each of substantially_all of their employees for a substantial noncompensatory business reason thomas p marinis jr j barclay collins iii sarah a duckers and charles l almond for petitioners paul l dixon and barbara s trethewy for respondent memorandum findings_of_fact and opinion laro judge the docketed cases are before the court consolidated for purposes of trial briefing and opinion california hotel casino chc petitioned the court to redetermine respondent's determination of deficiencies of dollar_figure dollar_figure and dollar_figure in its consolidated group's and federal_income_tax respectively boyd gaming corp boyd petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in its consolidated group's federal_income_tax following concessions by the parties we must decide whether petitioners' deductions for food and beverages provided to their employees without charge on petitioners' business_premises are limited by sec_274 in 106_tc_343 we held in summary adjudication that sec_274 does not limit petitioners' deductions if the food and beverages are a de_minimis_fringe benefit under sec_274 which in turn requires that petitioners provide the food and beverages to each of substantially_all of their employees for the convenience_of_the_employer under sec_119 we hold herein that petitioners do not provide the food and beverages to each of substantially_all of their employees for the convenience_of_the_employer and hence that petitioners' deductions are limited by sec_274 because the food and beverages are not a de_minimis_fringe benefit under sec_274 unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference the record consists mainly of these stipulated facts and exhibits and the testimony of numerous witnesses all of whom were called by petitioners petitioners' primary witnesses were robert boughner petitioners' executive vice president during the subject years john repetti chc's casino manager during the subject years steve thompson the general manager of fremont hotel casino fremont during the subject years bruce fraser the assistant general manager of sam’s town hotel gambling hall the president recently signed into law the taxpayer_relief_act_of_1997 the 1997_act publaw_105_23 111_stat_788 sec_970 of the 1997_act 111_stat_897 effective for taxable years beginning after date amended sec_132 so that the cost of a meal provided to an employee for the convenience_of_the_employer may be deducted in full this amendment parallels the court's holding in 106_tc_343 sam’s town during the subject years john miner who joined the stardust hotel casino stardust in date and served as its general manager throughout the remainder of the subject period and mary ann burns who joined the stardust in date and served as its director of hotel operations throughout the remainder of the subject period chc and boyd are nevada corporations whose principal offices were in las vegas nevada when they petitioned the court for its taxable_year ended date the taxable_year chc was the parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return chc's affiliated_group included sam-will inc doing business as fremont and mare-bear inc doing business as stardust chc also did business as sam’s town by virtue of a reorganization of the group boyd became the parent of the affiliated_group beginning with the taxable_year boyd's affiliated_group included chc which sometimes did business as sam’s town sam-will inc doing business as fremont and mare-bear inc doing business as stardust petitioners operate chc fremont sam's town and stardust collectively the properties each of the properties is a large resort or hotel complex located in las vegas nevada chc and fremont are located downtown stardust is located a stone's throw away from chc and fremont in an area commonly known as the strip sam's town is located approximately miles from the strip and approximately miles from downtown each of the properties has casino restaurant and hotel facilities the hotel rooms tend to run at close to full occupancy and the hotel guests tend to turn over weekly some of the properties also have convention and or entertainment facilities as of date chc had hotel rooms r v parking spaces four restaurants two lounges gaming tables keno seats race and sports book seats and slot machines fremont had hotel rooms five restaurants one lounge gaming tables keno seats race and sports book seats and slot machines stardust had big_number hotel rooms r v parking spaces six restaurants one showroom one lounge gaming tables keno seats race and sports book seats and big_number slot machines sam's town had hotel rooms r v parking spaces eight restaurants one lounge gaming tables keno seats race and sports book seats and big_number slot machines sam's town also had a lane bowling alley and a big_number square-foot retail area called the western emporium each of the properties is located in a heavily populated area of las vegas near numerous eating facilities including fast food restaurants competitor casino restaurants ethnic restaurants sandwich shops pizza houses food courts and convenience stores many of these eating facilities serve meal sec_24 hours a day the aggregate seating capacity of the eating facilities exclusive of the casino restaurants near stardust and sam's town is in both cases more than big_number diners the aggregate seating capacity of the eating facilities exclusive of the casino restaurants near chc and fremont is in both cases more than diners the record does not disclose the seating capacity of the casino restaurants near chc fremont stardust or sam's town chc and fremont have competitor casinos situated nearby and these competitors house numerous restaurants offering an assortment of meals including fast food ethnic food buffet food sandwiches and pizza the same assortment of restaurants is present in the competitor casinos located near stardust sam's town has two competitor casinos nearby one of which has a pasta buffet a cafeteria and a delicatessen most of the major casinos in las vegas provide meals to their employees at no charge in private eating facilities located on the casinos' premises in order to attract and keep employees petitioners offer compensation and benefits packages to their employees that are highly competitive with those of other similar employers included in these packages is the benefit of a meal or meals during and or in some cases before or after an employee's shift petitioners opted before the subject years to provide meals to all of their employees after it was decided by the management of the affiliated group's parent that petitioners would generally require their employees to stay on the premises throughout their shifts and that it was unreasonable to require full-time employees to stay on the premises for an 8-hour shift without offering them meals management believed that it was essential to petitioners' operations that to percent of their employees by name and not by number stay on the premises throughout their shifts and that these employees deserved meals for having to stay on the premises management also believed that it was not essential to petitioners' operation to keep the remaining to percent of the employees on the premises throughout their shifts but petitioners would generally require these employees to stay on the premises and offer them meals as a matter of consistency the meals that petitioners provide to their employees include hot meals cold foods and snacks collectively referred to as the meals petitioners provide the meals to their employees as a form of compensation and petitioners’ provision of the meals is not discriminatory in favor of highly compensated employees petitioners provide the meals to the employees at each property in a private employee cafeteria the cafeteria that is located on the property's premises each of the properties owns and operates its cafeteria and each cafeteria is separate from the public restaurants located on the properties which in turn are separate from the alcohol bars on the premises employees receive the meals without charge and it is petitioners' policy to provide the meals in the cafeterias only to employees petitioners occasionally serve in the cafeterias the surplus food from their banquets or buffets petitioners do not quantify the amount of surplus food consumed in the cafeterias and they do not accurately account for any of the food served in the cafeterias petitioners keep no records that identify how many meals are served in the cafeterias who eats in the cafeterias how many times an employee eats in the cafeterias or on what day an employee eats in the cafeterias petitioners keep no records that show that an employee eats in the cafeteria only on the days that he or she works petitioners' employees do not have to eat the meals served in the cafeterias petitioners' employees may eat in or outside of the cafeterias food brought onto the properties the cafeterias seat approximately the following number of people cafeteria at chc cafeteria at fremont cafeteria at sam's town cafeteria at stardust each of the cafeterias is open days a week hours per day except when closed for cleaning cleaning occurs once a week on the graveyard shift as defined below during which time employees are allowed to eat in the public restaurants in addition to the right to eat in the cafeterias approximately percent of petitioners' employees generally management and supervisory employees also may eat in the properties' public restaurants petitioners do not allow other employees to eat in these public restaurants while on duty except when a cafeteria is closed for cleaning petitioners keep no records that identify how many meals are served to employees in the public restaurants the employees who actually eat in the public restaurants how many times an employee eats in the public restaurants or on what day an employee eats in the public restaurants petitioners keep no records that show that an employee who is allowed to eat in the public restaurants eats there only on the days that he or she works it is petitioners' policy that employees may enter the cafeterias freely whenever they are open and that employees need not sign in at a cafeteria upon entrance or sign for food when received it is petitioners' policy that employees may not eat in the cafeterias on a nonworking day or bring guests to eat in the cafeterias at all it is petitioners' policy that employees who violate the policy of the cafeterias are subject_to dismissal petitioners do not formally monitor any of the policies for the cafeterias petitioners oversee each employee's adherence to these policies through an honor system and an informal policing that is incidental to an employee's presence in the cafeteria employees have been disciplined suspended and or dismissed from employment for violating petitioners' policies for the cafeterias petitioners employed the following numbers of people at the properties in and chc big_number big_number fremont sam's town big_number big_number stardust big_number big_number the table below has a breakdown of these employees by property job classification job code and job description the table also lists the number of meals that each employee is entitled to receive during his or her shift or whether the employee is authorized to eat in the public restaurants on the properties for a reason other than that the cafeterias are closed for cleaning the minutes that the employee receives for meals and other breaks and the number of employees who wear uniforms at work at other than sam's town the record does not indicate which employees at sam's town wear uniforms during work an appendix to petitioners' brief lists the employees at sam's town who petitioners allege wear uniforms this appendix however is not evidence rule b and we give no consideration to it chc job job class uniform code description no accounting 400a acct clk iv no accounting acctg clerk ii no accounting acctg clk iii accounting 303e act clk supv no accounting 167e asst controller no no accounting chief acct no accounting 166e controller accounting 168e payroll supv no ye sec_5 accounting receiver ye sec_4 accounting stock clerk no administrative admin clrk administrative 172e dir hum res no emp relations dev mgr no administrative no empl relations mgr administrative no hr spclst administrative administrative 277e office mgr no no purc agent administrative no secretary administrative no asst r s mgr casino ye sec_1 asst slot mgr casino casino ast cag shft ye sec_3 no ast cag cred casino no ast casino mgr casino ye sec_2 ast coin mgr casino casino boxperson yes no cag shft supv casino ye sec_36 cage cashier casino casino cage cred mgr no 253e 281e 252e 154e 313e 157e other meal meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available dealer uniform job code description 310e 153e 156e 155e casino floor supervisor no no casino mgr no casn pit bo sec_3 casn shft mgr no ye sec_71 change attdt ye sec_1 coin rm mgr yes coin room maint ye sec_1 credit clerk yes ye sec_55 yes ye sec_3 ye sec_2 yes ye sec_1 job class casino casino casino casino casino casino casino casino casino credit clerk ii no casino credit clerk iii no casino casino dealer dice casino 095e dir gaming school no casino gaming sch instr no casino gaming school instructo no casino hrd count atn casino keno 2nd casino keno 3rd casino 473e keno comp sta casino keno host casino 186e casino 320e casino casino casino casino 158e casino casino casino casino 169e casino casino 315e casino casino casino casino 187e engineering 259e keno mgr no keno shft mgr no ye sec_32 keno writer no mastr slot tec ye sec_3 r s teller race sports manager no yes slot area supv yes slot club attd ye sec_24 slot flrprsn slot host no no slot mgr yes slot service attd no slot shft mgr ye sec_2 slot tech i slot tech ii ye sec_3 sports bk mgr no ast fclty mgr ye sec_1 other meal meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available meal uniform job code description facility mgr laborer maint eng helper maint engineer painter shop carp ii shop carp ii job class ye sec_1 engineering 160e ye sec_3 engineering yes engineering ye sec_11 engineering ye sec_1 engineering yes engineering ye sec_1 engineering executive 014e ex vp gen mgr no executive 279e exec secrty no food bevera 201e asst fd director no food bevera ast chef ye sec_2 food bevera banq server yes food bevera bar back ye sec_5 food bevera bartender yes food bevera 165e bev mgr no ye sec_43 food bevera bus person yes food bevera cashier-fd ye sec_35 food bevera cocktail serv food bevera dining rm run yes executve chef ye sec_1 food bevera 164e no fd bev dir food bevera 162e no fod shft sup food bevera 352e ye sec_49 food server food bevera ye sec_15 food bevera host person yes kit runner food bevera ye sec_37 kitchn help food bevera ye sec_1 ld kit help food bevera ye sec_2 food bevera ld line cook ye sec_12 line cook food bevera yes prep cook food bevera yes prep cook ii food bevera ye sec_3 prep cook iii food bevera no food bevera 351e restaurant mgr ye sec_11 snac bar atdn food bevera sous chef food bevera 354e ye sec_1 spec bus pers yes food bevera food bevera spec fd servr yes ye sec_2 spec ld ln ck food bevera other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available meal 256e execut hskpr uniform job code description spec line ck ast exec hskg bell person car washer custodian i job class ye sec_4 food bevera no hotel 257e yes hotel no hotel hotel ye sec_39 hotel custodian ii ye sec_11 hotel 198e dir htl oprtn no no hotel hotel front desk supv no hotel garage booth attd yes hotel guest rm atnd ye sec_62 hotel guest room supervisor yes hotel hotel clerk i no ye sec_11 hotel hotel clk ii no hotel 191e hotel mgr ye sec_1 hotel 481e ld park atdnt hotel lead custodian ye sec_3 lead custodian yes hotel hotel linen rm adtn ye sec_2 no mgr cust svc hotel ye sec_5 parkg atdnt hotel 502e no pbx manager hotel hotel pbx operator no no room reserv mgr 255e hotel no rv park attd hotel no rv park clrk hotel hotel rv park ld attd no no rv park mgr hotel no computr oprtr 440a mi sec_1 no d p superv 304e mi sec_1 no sr comp opert mi sec_534a sales market 209e adv pub mgr no dir ad pb pro sales market 196e no dir sales no sales market 177e no grp sales mgr sales market 339a sales market 463a grp sales rep no other meal break code1 minutes breaks minutes - - sales market sales market promotions attd no publicity promo adv asst no 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available meal job code description job cla sec_1 no security 261e no security 159e security ye sec_4 security security off in yes security security officer-out ye sec_15 security no security surveil agent no total big_number big_number asst security mgr security manager security dispatcher uniform security shft 331e other meal break code1 minutes breaks minutes fremont no accounting 400a acct clk iv no accounting 401a acctg clk iii no accounting acctg clrk i accounting 402a acctg clrk ii no accounting acctg clrk v no no accounting asst controller accounting 166e controller no no accounting invntry cntrl no accounting 168a payroll supv ye sec_4 accounting receiver accounting sr accountant no administrative admin clerk no dir intoprn hum res no administrative 172e no emp rel devmt administrative no empl rel mgr administrative administrative emplmt clrk no no hr specialist administrative no purc agent administrative no receptionist administrative administrative secretary no - - casino casino casino casino casino adm term optr asst cage credit asst r s mgr ast cag shft ast coin mgr ye sec_4 no no no no 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job class casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino uniform job code description 190e 157e 189e 153e 156e 155e 175e 186e ye sec_11 bingo agent no bingo mgr ye sec_2 bingo shft mgr boxperson no yes no brd prsn cord no brushperson no cag shft supv ye sec_24 cage cashier no cage cred mgr no card rm mgr carousel atn ye sec_26 casino floor supervisor no casino mgr no no casn pit bo sec_5 no casn shft mgr ye sec_35 change attdt chg prsn trnr ye sec_1 ye sec_1 coin rm mgr no crd shft mgr credit clerk no yes dealer dealer dice ye sec_35 ye sec_33 dealer-crd rm no dir slot oprn no hosp cntr sup hrd count atn ye sec_5 no keno 2nd yes keno comp sta no keno mgr keno runner ye sec_4 no keno shft mgr ye sec_21 keno writer ye sec_3 prop player ye sec_2 prop player r s cashier ye sec_4 meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job class casino casino casino casino casino casino casino casino casino casino casino casino casino casino casino engineering engineering engineering engineering 160e engineering engineering engineering 171e executive executive 014e executive 279a food bevera food bevera food bevera food bevera food bevera 165e food bevera food bevera food bevera food bevera food bevera job code description 188e 158e 169e 187e 010e uniform r s shft supv no ye sec_11 r s teller no race book mgr no race sports manager no runner yes slot area supv yes slot club atd yes slot club supv ye sec_21 slot flrprsn no slot host no slot mgr no slot shft mgr yes slot tech ii no sports bk mgr no vp csno oprn ast fclty mgr no carpenter ye sec_1 ye sec_4 electrician no facility mgr ye sec_1 laborer yes maint enginr painter ye sec_1 no dir oprn no ex vp gen mgr no exec secrty ast bev mgr no ye sec_1 ast chef ye sec_4 bar back yes bartender bev mgr no ye sec_21 bus - buffet yes bus person yes butcher yes cashier-fd cocktail serv ye sec_32 meal no runner other meal break code1 minutes breaks minutes or - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job code description job class food bevera food bevera food bevera 164e food bevera food bevera 163e food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera 351e food bevera food bevera food bevera food bevera food bevera food bevera food bevera hotel hotel hotel hotel hotel 256e hotel hotel hotel hotel hotel 191e hotel hotel uniform yes dining rm run yes ex kit steward ye sec_1 executve chef no fod shft sup no food dir ye sec_39 food server yes host person ye sec_33 kitchn help ye sec_2 ld kit help ye sec_23 line cook no maitre'd hotel ye sec_3 prep cook i ye sec_11 prep cook ii ye sec_3 prep cook iii no rest oper mgr no resturnt mgr ye sec_3 snac bar atdn ye sec_2 spc rm chef no spc rm hd per ye sec_4 spec bus pers yes spec fd servr yes spec line ck yes sply runner no ast exec hksp ye sec_1 bell captain yes bell person ye sec_31 custodian i yes custodian ii no execut hskpr no frnt desk supv ye sec_35 guest rm atnd ye sec_3 hotel clk i yes hotel clk ii hotel mgr no ld custodian ye sec_2 meal other or or or meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available uniform job code description job cla sec_2 ld custodian yes hotel linen rm atdn ye sec_3 hotel hotel mgr cust svc no yes hotel parkg atdnt no hotel pbx manager no hotel pbx operator hotel no hotel hotel no no mis 440a no mi sec_304 no sales market 209e sales market 196e no no sales market sales market 339e no sales market 206e sales market sales market sales market sales market 090e sales market 178e sales market 207e sales market sales market 180a security security security 159e security security security total rm reserv mgr no status bd opr transp supv computr oprtr d p superv adv pub mgr dir ad pb pro grp sale rep grp sales mgr prom special events mgr no promot asst promotion atn publ coord sales acct ex sales acct ex dir mgr publ drct mail clk mkt opr anyst secrty off in secrty off ot security disp security manager security shft surveil agent no yes no no no no no no ye sec_21 yes yes no ye sec_3 no meal other meal break code1 minutes breaks minutes or or or or - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available sam's town meal job job class code description accounting 400a acct clk iv accounting acct clk supv accounting acctg clerk i accounting 402a acctg clk ii accounting 401a acctg clk iii accounting 167e ast contrlr accounting chief acct accounting 114a conf paymastr accounting 166e controller accounting receiver accounting stock clerk accounting vnd mch atn administrative administrative 172e administrative administrative administrative administrative administrative administrative administrative administrative casino 281e casino casino 252e casino casino casino casino 190e casino casino casino casino admin clrk dir hum res empl rel mgr emplmnt supv emplmt clrk employees relations mgr purc agent receptionist secretary trng devlp mg adm term optr asst slot mgr ast cag shft ast cag cred asst coin mgr ast slt shft bingo agent bingo shift supv mgr bngo shft sup board person brush cashier other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available 189e card rm mgr job code description brushperson cag shft supv cage cashier job class casino casino casino casino 157e cage cred mgr casino casino 310e casino floor supervisor casino 153e casino mgr casino 156e casn pit bo sec_5 casino 155e casn shft mgr casino change attd trainer casino change attdt casino coin rm maint casino 195e coin rm mgr casino coin rm supv casino crd rm casher casino casino casino casino casino casino casino casino casino 186e casino casino casino casino casino casino casino casino crd shft mgr credit clerk credit clk ii dealer dealer dice dealer-crd rm hrd count atn keno 2nd keno mgr keno shft mgr keno writer mstr bk cashier mstr slot tec prop player r s cashier r s shft supv r s writer teller meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available race sports mgr runner slot clb mgr slot clb supv slot club atd slot flrprsn job code description 158e 371e job class casino casino casino casino casino casino casino slot host casino 169e slot mgr casino slot rpr mgr casino slot shft mgr casino slot shft mgr casino slot svc atnd casino slot tech i casino slot tech ii casino slot vlt attd engineering 160e facility mgr engineering laborer engineering main eng hep engineering engineering engineering engineering engineering executive 151e executive 152e executive 014e executive 279e food bevera 262e food bevera food bevera food bevera food bevera 165e maint enginr ou mnt atn ii out mnt formn outside maint atn i painter asst gen mgr dir nght opn ex vp gen mgr exec secrty ast chef banq server bar back bartender bev mgr meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job code description bev shft supv bus person cashier-fd cocktail serv dance instruc dining rm run disc jockey door person executive chef fd oper anlys job class food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera 164e food bevera food bevera fod shft sup food bevera 163e food dir food bevera 163e food dir food bevera food server food bevera host person food bevera kitchn help food bevera ld kit help food bevera ld line cook food bevera line cook food bevera prep cook i food bevera prep cook ii food bevera prep cook iii food bevera 269e food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera rest oper mgr resturnt mgr snac bar atdn snack vendor sous chef spc rm chef spec bus pers spec fd servr spec ld ln ck spec line ck storem atdn supply rnr western dance mgr meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job code description 199e 348a altern atndnt ast exec hskp bell person bowl ast mgr bowl cntr dir mgr bowl desk clk bowling cnt mkt bowling mgr bowling office mgr chief mechnc custodian i job class hotel hotel hotel hotel hotel hotel hotel hotel hotel hotel hotel hotel custodian ii hotel 256e execut hskpr hotel fashion coord hotel guest rm atnd hotel hotel clk i hotel hotel clk ii hotel 191e hotel mgr hotel ld custodian hotel league coordn hotel linen rm atdn hotel linen rm supv hotel mechanic a hotel hotel hotel hotel 194e hotel hotel hotel hotel hotel hotel mechanic b merch cntrl parkg atdnt pbx manager pbx operator playrm atdnt postal clrk pro shop mgr pro shp atdnt rm reserv mgr meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job code description job cla sec_1 rv park attn hotel rv park clrk hotel rv park ld attn hotel rv park mgr hotel sales clerk hotel sales clerk cashier hotel sales comisns hotel score assist hotel shutl bus drv hotel stor dept mgr hotel store flr mgr hotel store ld cshr hotel store mgr hotel 161e hotel trans supv hotel truckld casn mis 440a computer oprtr mi sec_304 d p superv mi sec_456a data entr clk mi sec_534 sr computer op sales market 209e adv pub mgr sales market 174e dir mrktng sales market 180a mkt opr anyst sales market 338a pu pro ad ast security 261e asst security mgr security secrty off ot security security disp security 159e security security security total big_number big_number security manager security off in security shft surveil agent meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available stardust meal job job class uniform code description no accounting 400a acct clk iv no accounting 401a acctg clk ii no accounting acctg clrk i accounting 402a acctg clrk ii no accounting 303e act clk supv no no accounting 167e ast contrlr accounting 166e controller no accounting credit clrk ii no accounting 205e f b controller no no accounting 104e intrn cntl spc accounting 301e invntry cntrl no accounting receiver no sr accountant no accounting 300e no stock clrk accounting accounting stock clrk no no vnd mch atn accounting no admin asst administrative 278e no admin clrk administrative administrative 172e dir hum res no no administrative 173e dir admin administrative emp rel dev no administrative emp rel devp mgr no administrative employment supv no administrative hr staff ast no no administrative purc agent no administrative receptionist administrative runner no administrative 358e safety loss manager no no administrative secretary no administrative sr purch agent casino adm term optr no admn trm coor no casino casino 154e assistant casino mgr no ye sec_3 ast cag shft casino other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available uniform job code description no no no no ye sec_11 no no ye sec_5 ye sec_3 ye sec_43 no no no job cla sec_1 ast cage credit casino 252e ast coin mgr casino 258e ast slot mgr casino 281e board person casino booth cashr casino boxperson 311e casino brd person cord casino brushperson casino cag shft supv casino 313e cage cashier casino cage cred mgr 157e casino card rm mgr 189e casino card room cashier casino carousel atn ye sec_15 casino casino floor supervisor no 310e casino no casino host 309e casino casino mgr no casino 153e no casn cust rep 312e casino no casn pit boss 156e casino no casn shft mgr 155e casino ye sec_78 casino change attdt casino 267e clctn mgr casino 195e coin rm mgr casino 326e crd shft mgr casino credit clk iii casino dealer ye sec_223 casino dealer dice casino dealer-crd rm casino 370e dir slt mrktg casino hosp center sup casino hrd count atn casino 321e keno 2nd casino keno 3rd casino 186e casino ye sec_54 ye sec_67 no no no no ye sec_2 yes keno mgr no keno runner no no no no meal other meal break code1 minutes breaks minutes end of drop count end of drop count taken after drop - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available uniform job code description job class no keno shft mgr casino 320e ye sec_26 keno writer casino yes master bank casino no pit clerk casino no pit clk supv 380e casino no prop player casino yes r s cashier casino no r s comp supv casino no r s shft supv casino 323e ye sec_32 r s teller casino ye sec_2 r s veritype casino no race bk mgr 188e casino no race sports mgr casino 158e slot clb mgr no 371e casino no slot clb supv 375e casino no slot club atd casino slot flrprsn ye sec_26 casino no slot host 316e casino no slot mgr 169e casino no slot shft mgr 315e casino slot shop supv no casino ye sec_1 casino slot tech i yes casino slot tech ii casino 187e sports bk mgr no casino 374e sports info coord no casino 329e tournmt dir no casino 016e vp csno oprtn no engineering 259e ast facility mgr no ye sec_11 engineering carpenter engineering electrician yes meal other meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job code description job class engineering 160e facility mgr engineering laborer engineering main eng help engineering engineering engineering engineering painter engineering engineering 151e executive executive 014e executive 279e food bevera 262e food bevera food bevera food bevera food bevera food bevera 165e food bevera 355e food bevera food bevera food bevera food bevera food bevera food bevera food bevera food bevera 272e food bevera 164e food bevera 162e food bevera 352e food bevera food bevera 308e food bevera uniform no yes ye sec_2 maint enginr yes yes ou mnt atn ii ye sec_5 out mnt formn ye sec_2 yes ye sec_2 no no no ye sec_1 ye sec_11 yes yes ye sec_32 no no trans driver upholsterer asst gen mgr ex vp gen mgr exec secrty ast chef baker baker helper bar back bartender bev mgr bev shft supv bus - buffet ye sec_4 ye sec_37 bus person butcher yes no captain ye sec_25 cashier-fd yes cocktail serv dining rm run ye sec_24 ye sec_1 ex kit stewrd ye sec_2 executve chef no fd bev dir fod shft sup no ye sec_126 food server no head cashier host person ye sec_30 other meal meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available job code description job class food bevera food bevera food bevera food bevera food bevera 263e food bevera food bevera food bevera food bevera 269e food bevera 351e food bevera food bevera food bevera food bevera food bevera food bevera 362e food bevera 361e food bevera food bevera food bevera food bevera food bevera food bevera hotel 307e hotel hotel hotel hotel 257e hotel hotel 192e hotel hotel hotel hotel hotel 340e uniform ye sec_81 kitchn help ye sec_4 ld kit help ye sec_52 line cook no maitre d hotel ye sec_1 pastry chef ye sec_26 prep cook i yes prep cook ii ye sec_3 prep cook iii no rest mgr no resturnt mgr yes rm srvc bus yes rm srvc srvr yes shwrm srvr ye sec_4 snac bar atdn ye sec_4 sous chef ye sec_3 spc rm chef ye sec_2 spc rm hd per spec bus pers ye sec_15 ye sec_22 spec fd servr ye sec_15 spec line ck ye sec_4 sply run whse sply runner no no storerm atdn no wrhse suprv ye sec_1 alternattn animal trn no no ast cust srvc no ast exec hskp no ast hd wardrb ast hotel mgr no no ast wardrobe ye sec_3 bell captain yes bell person no button booth no company mgr other meal meal break code1 minutes breaks minutes break between show sec_2 break between shows break between show sec_2 break between show sec_2 break between show sec_2 - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available uniform job code description 198e 197e 256e job class no cue caller hotel ye sec_85 custodan i hotel ye sec_42 custodian ii hotel ye sec_34 dancer convered hotel ye sec_11 dancer nude hotel no dir htl oprtn hotel dir lido no hotel execut hskpr no hotel ye sec_90 guest rm atnd hotel ye sec_12 guest room supervisor hotel hotel hd audio visl no no hotel hd elec sound hotel hd projectn no no hotel head flyman hotel no hotel hotel ye sec_24 no hotel 191e no hotel no hotel ye sec_1 hotel hotel yes yes hotel no hotel no hotel hotel no yes hotel no hotel hotel hotel no yes hotel no hotel no hotel hotel ye sec_1 head prop no hotel clk i hotel clk ii hotel mgr ld pbx opertr lido producer line captain linen rm atdn linen rm supv musical performer musician orchestra ldr parkg atdnt pbx manager pbx operator pool sup prin dancer projectionist rm reserv mgr rv park atn 554e 194e 255e meal other break between shows break between shows break between shows break between shows break between shows break between shows meal break code1 minutes breaks minutes break betweem show sec_2 break between shows break between shows break between shows as time permits break between shows break between shows break between show sec_2 - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available uniform job code description 343e 341e job cla sec_2 ye sec_2 rv park clrk hotel ye sec_1 rv park ld atn hotel no rv park mgr hotel no sales supv hotel showroom resv yes hotel ye sec_4 showroom resv hotel no stage mgr hotel hotel stagehand no no hotel status bd opr no hotel wardrobe atdn no mis 440a computr oprtr mi sec_304e no mi sec_456 no sales market 280e no sales market 174e no sales market 357e sales market drct mail clk yes no grp sales mgr sales market 339e no mkt op analyst sales market mrk opr analst sales market 180a no promo special events mgr no sales market 206e no sales market 512a promotion atn no publicity dir sales market 207e no sales acct ex sales market 090e no sales acct exec sales market 178e no security 261e ast chief security no ld sec ofcr security no security disp security no security manager 159e security ye sec_62 security security off in no security shft 331e security security no 548e surveil agent total big_number big_number d p superv no data entry clk advertising mgr dir mrktng direct marktg manager meal other break between show sec_40 break between shows meal break code1 minutes breaks minutes - - 1the meal code is as follows authorization to eat in the public restaurants on the premises entitled to eat one meal per shift in the cafeterias entitled to eat two meals per shift in the cafeterias 2not available the right of many of petitioners' employees to receive meals from petitioners without charge is set forth in numerous labor agreements in the case of outside maintenance attendants foremen and laborers at stardust these agreements also provide that petitioners must pay them the cost of a meal in lieu of a meal in some cases these agreements allow an employee to receive two meals in a workday most of these employees take advantage of both meals in the case of dealers who generally are entitled to a 20-minute break every hour petitioners' practice is to allow the dealers to eat during all of their breaks and the dealers tend to take advantage of this practice the labor agreements and the titles of the covered employees exclusive of the employees in the category food and beverage are as follows collective bargaining agreement between strip hotels and casinos and local joint executive board_of las vegas culinary workers union local no and bartenders union local no culinary workers' agreement stardust carousel attendant change attendant bell captain bell person custodian i custodian ii guest room attendant guest room supervisor linen room attendant linen room supervisor status board operator fremont carousel attendant change attendant change person trainer bell captain bell person custodian i custodian ii guest room attendant lead custodian linen room attendant status board operator we are unable to find that these three classifications of employees do not also receive meals during their shifts the record leads us to believe that they do labor agreement s between resort hotels and professional clerical and miscellaneous employees teamsters local union no teamsters' agreements stardust receiver laborer outside maintenance attendant ii outside maintenance foreman parking attendant pbx operator storeroom attendant hotel clerk i hotel clerk ii lead pbx operator fremont hotel clerk i hotel clerk ii parking attendant pbx operator chc during the taxable_year hotel clerk i hotel clerk ii lead parking attendant parking attendant pbx operator labor agreement between stardust hotel and casino and international alliance of theatrical stage employees and movie picture machine operators of the united_states and canada local las vegas nevada theatrical wardrobe employees theatrical workers' agreement stardust alteration attendant assistant head wardrobe assistant wardrobe button booth head audio visual head electrical sound head projection head flyman head prop projectionist stagehand wardrobe attendant cue caller labor agreement between blank space and international union of operating engineers local no afl-cio operating engineers' agreement and the slot mechanics addendum to master labor agreement slot mechanic workers' agreement stardust slot shop supervisors slot tech i slot tech ii assistant facility manager maintenance engineer help maintenance engineer maintenance help fremont slot tech ii assistant facility manager laborer maintenance engineer chc assistant facility manager maintenance engineer maintenance engineer helper labor agreement between nevada resort association and united brotherhood of carpenters and joiners of america local union no las vegas nevada carpenters' agreement stardust carpenter upholster fremont carpenter labor agreement between stardust hotel and international brotherhood of electrical workers local union afl cio electricians' agreement stardust electrician fremont electrician collective bargaining agreement between stardust hotel and casino and musicians union of las vegas local no american federation of musicians afl cio musicians' agreement stardust musical performer musician orchestra leader labor agreement between nevada resort association and international brotherhood of painters allied trades local union no afl cio painters' agreement stardust painter fremont painter all of these labor agreements have provisions that address employee meals the culinary workers' agreement provides meals furnished by employer for the convenience_of_the_employer all employees covered by this agreement shall be required to take the meals hereinafter provided for on the premises of the employer said meals shall be palatable wholesome and comparable in quality to those served to customers a selection of meal items shall be made available daily including at least two meat entrees the selection of meals shall be posted in the employees' cafeteria breakfast including eggs will be available to all shifts employees shall have a choice of coffee tea or milk at each meal and shall be entitled to a dessert at each meal no entree shall be included on the menu more than two times in a calendar_week a fish entree shall be included at least once in a calendar_week the number of such meals shall be set forth in section except as provided otherwise in section a and b the employer shall allow each employee an uninterrupted meal period of thirty minutes on the employer's time plus sufficient time not to exceed five minutes each way to go to and from the eating area number of meals a for the convenience_of_the_employer all employees except bartenders working full shifts shall be entitled to two meals per day one of which shall be eaten within one hour before commencement of the shift and the second no sooner than three and no later than five hours after commencement of the shift bartenders shall be entitled to one meal to be eaten no sooner than three and no later than five hours after commencement of the shift b all employees working six or four hour shifts shall be entitled to one meal per day employees working six hour shifts shall eat no sooner than three and no later than five hours after commencement of the shift and employees working four hour shifts shall eat before their shift begins or after their shift ends one of the two teamsters' agreements provides workday and overtime the normal workday for regular full-time employees shall consist of eight hours including forty-five minutes for a meal period and two fifteen minute rest periods during each shift meals an employee shall receive one meal during the course of his shift the meal will be scheduled as near to the middle of the shift as is possible except for regular part-time employees working a short shift who shall be provided with a prorated meal period after the third 3rd hour worked at the option of the employer the employee may be paid one dollar and fifty cents dollar_figure in lieu thereof meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entres sic no entree shall be included on the menu more than two times in a calendar_week a fish entree shall be carried at least once in a calendar_week breakfast including eggs will be made available to all shifts when relieved from duty an employee will be permitted to take assigned lunch and rest periods away from the immediate work area in recognition of the fact that the public restaurants of the establishments have been provided for_the_use_of customers and guests it is agreed that the employer retains the right to restrict or prohibit the use of these facilities by employees employees relieved from duty will be permitted to leave the premises during their assigned lunch periods provided they clock out at the commencement of such period and clock in at the conclusion thereof the other teamsters' agreement provides workday the normal workday for regular employees shall consist of eight consecutive hours including a lunch period employees working an eight hour shift shall receive two fifteen minute rest periods on the employer's time--one prior to their meal period and one following the meal period the employer shall allow each employee an uninterrupted meal period of thirty minutes on the employer's time plus sufficient time not to exceed five minutes each way to go to and from the eating area meals except as otherwise provided for herein an employee shall receive one meal during the course of an eight hour shift as near to the middle of the shift as possible or at the option of the employer the employee may be paid one dollar and fifty cents dollar_figure in lieu thereof meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entrees no entree shall be included on the menu more than two times in a calendar_week a fish entree shall be carried at least once in a calendar_week breakfast including eggs will be made available to all shifts all employees shall be entitled to an uninterrupted meal period of thirty minutes golf course maintenance personnel gardeners and laborers shall be paid a flat allowance of one dollar and fifty cents dollar_figure per day in lieu of a meal employees relieved from duty will be permitted to leave the premises during their assigned lunch periods provided they clock out at the commencement of such period and clock in at the conclusion thereof the theatrical workers' agreement provides employees in the bargaining unit shall not be required to work more than five hours without being allowed a meal break of at least one-half hour which meal period shall not be considered as time worked and shall not be paid for by the employer time off between shows shall be deemed to constitute a meal period for the purpose of this section meal periods shall not exceed one hour in duration and may not be granted sooner than two hours after the employee begins work subsequent meal periods shall be called not less frequently than every five hours and not more frequently than every three hours after the completion of the first meal period of the day meal periods may be staggered among members of the crew penalties for failure to provide in the event that an employee is not provided with a meal period as provided in section he shall be paid at the rate of double 2x the regular straight-time hourly rate for the meal period omitted and if a meal period is not provided after six consecutive hours of work the employee involved shall be paid at the rate of time and one-half 2x his appropriate rate of pay for all work performed after six consecutive hours until a meal period is provided rest periods employees who are called in to work an eight hour shift shall be granted two ten minute rest periods the first such rest period shall be granted within the first four hours of work and the second such rest period within the last four hours worked continuation of present practice if prior to date the employer was furnishing meals to employees free of charge or at a discount it shall continue to do so during the term of this agreement the operating engineers' agreement provides dollar_figure meals an employee shall be entitled to receive one meal during the course of an eight hour shift as near to the middle of the shift as possible if an employee is required to work overtime for two hours or more beyond his regular shift or is called out in an emergency and works for four hours or more he shall be entitled to a meal meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entrees an employer who fails to provide meals as required above shall pay as a penalty the sum of one dollar and fifty cents dollar_figure for each meal he failed to furnish the slot mechanic workers' agreement provides dollar_figure workday and workweek a the normal workday for regular employees shall consist of eight consecutive hours inclusive of a meal period the employer shall allow each employee an uninterrupted meal period of thirty minutes on the employer's time plus sufficient time not to exceed five minutes each way to go to and from the eating area meals an employee shall be entitled to receive one meal during the course of an eight hour shift as near to the middle of the shift as possible if an employee is required to work overtime for two hours or more beyond his regular shift or is called out in an emergency and works for four hours or more he shall be entitled to a meal meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entrees an employer who fails to provide meals as required above shall pay as a penalty the sum of one dollar and fifty cents dollar_figure for each such meal he failed to furnish the carpenters' agreement provides article classification and wage rates meals an employee shall be entitled to note receive one hot meal during the course of an eight hour shift as near to the middle of the shift as possible if an employee is required to work overtime for two hours or more beyond his regular shift or is called out in an emergency and works for four hours or more he shall be entitled to a meal meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entrees an employer who fails to provide meals as required above shall pay as a penalty the sum of one dollar and fifty cents dollar_figure for each such meal he failed to furnish the electricians' agreement provides work day and work week a eight consecutive hours inclusive of a one-half hour meal period within any twenty-four hours shall constitute a work week meals an employee shall receive one hot meal during the course of an eight hour shift as near to the middle of the shift as possible or at the option of the employer the employee may be paid one dollar and fifty cents dollar_figure in lieu thereof if an employee is required to work overtime for two hours or more beyond his regular shift or is called out in an emergency and works four hours or more he shall be entitled to a meal meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entrees no entree shall be included on the menu more than two times in a calendar_week a fish entree shall be carried at least once on a calendar_week an employer who fails to furnish employees with meals as required shall be obligated to pay a penalty of one dollar and fifty cents dollar_figure to the employee for each such meal he failed to provide the musicians' agreement provides rehearsal meal periods during any rehearsal called before twelve o'clock noon a lunch period of forty-five minutes at no cost to the employer must be allowed during the first three hours if such rehearsal continues a second meal period of forty-five minutes at no cost to the employer shall be provided six hours after the end of the first meal period except in cases of rehearsals called before twelve o'clock noon as provided above it is agreed that a lunch period of forty-five minutes at no cost to the employer shall be allowed after six hours of rehearsal the painters' agreement provides a meals an employee shall receive one hot meal during the course of an eight hour shift as near to the middle of the shift as possible if an employee is required to work overtime for two hours or more beyond his regular shift or is called out in an emergency and works four hours or more he shall be entitled to a meal meals served to employees shall be palatable wholesome and comparable in quality to those served to the customers a selection of meal items shall be made available daily including at least two meat entrees no entree shall be included on the menu more than two times in a calendar_week a fish entree shall be carried at least once in a calendar_week an employer who fails to furnish employees with meals as required shall be obligated to pay a penalty of one dollar and fifty cents dollar_figure to the employee for each such meal he failed to provide the properties are open hours a day days a week and petitioners try to have employees available around the clock to meet customer needs petitioners generally assign each employee to one of the following shifts shift graveyard begins at or after p m shift day begins at or after a m shift swing begins at or after p m shift relief combine sec_2 or more shifts per workweek employees are assigned to their shifts according to the needs of a department and each employee's assignment of shift differs by department job classification and property the record does not disclose which or how many employees are assigned to each shift or the hours per day worked by each or any of the employees meal breaks range in length from to minutes and the length of an employee's break depends primarily on the property where he or she works as well as his or her job classification each department decides how its employees will take their breaks and petitioners stagger the employees' breaks and shifts so that enough employees are working at all times some employees are cross-trained to fill in for employees who are on a break or otherwise to provide extra help when needed petitioners generally require that employees stay on the premises during their shifts including breaks and under petitioners' policy an employee who leaves during his or her shift without authorization is subject_to disciplinary action up to and including dismissal no employee was disciplined during the subject years for leaving the premises during a break it is petitioners' stated policy that they may call an employee back to his or her job from a break in case of necessity petitioners do not typically do so typically in case of necessity an employee will postpone his or her break and take the break when the necessity subsides petitioners keep no records on the employees who have been called back to work from a break the record discloses only that a majority of the custodians at the stardust work an 8-hour shift beginning at either a m or a m and that a majority of the guest room attendants at the stardust work during the day in case of a fire bomb threat or similar crisis petitioners' policy requires nonmanagerial employees who are at their work sites at the time of the crisis to secure their work areas and leave the building immediately while on their way out advising patrons of the need to leave the building nonmanagerial employees who are on a break during a crisis are instructed not to return to their work areas but to leave the building immediately while on their way out advising patrons of the need to leave the building managers are mainly responsible during a crisis to oversee the evacuation of the building petitioners have not had to evacuate chc during the period from to date and the record does not indicate that any of the other properties were evacuated during this same time period chc has had one bomb threat and one hostage situation from to date some employees wear uniforms while on duty the table lists these employees by job description a cocktail waitress for example wears a very short black dress and a dealer wears a pair of black slacks and a hawaiian-style shirt each employee's uniform is specific to the property at which he or she works and the uniform tends to identify the employee as an employee of that property employees are allowed to wear their uniforms to and from work or they may change into their uniforms at the properties in a room provided by petitioners petitioners also provide their employees with storage space for their clothing petitioners do not limit an employee's activities when he or she travels to or from work in uniform the employees who travel from work in uniforms typically change their uniforms before going out on personal business after work but some uniformed employees have gone out after work in uniform and eaten at a competitor's restaurant petitioners make no attempt to account for the actual cost of the meals that are served at the cafeterias in the case of stardust petitioners expense a flat charge per month regardless of the number of meals served based on an estimate of food costs that was made before the subject years for the other properties petitioners multiply a fixed amount ranging from dollar_figure to dollar_figure by the number of full-time employees on the rolls of each department in each month in accordance with this expending policy petitioners ascertained that their direct costs for the cafeterias for the and taxable years were as follows chc dollar_figure dollar_figure fremont big_number big_number big_number big_number sam's town stardust big_number big_number total big_number big_number petitioners deducted all of these costs with the exception of the following amounts for chc dollar_figure fremont big_number sam's town stardust total big_number big_number big_number respondent determined and reflected in the notices of deficiency that petitioners could not deduct the following amounts on account of sec_274 chc dollar_figure dollar_figure fremont big_number big_number sam's town big_number big_number stardust big_number big_number total big_number big_number in its petition chc alleges that it did not deduct percent of the cost of the meals for its taxable_year and that it is entitled to do so opinion we must decide whether the meals are a de_minimis_fringe benefit for purposes of sec_274 the meals are a sec_274 which was added to the code by sec_142 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 provides in relevant part in general --the amount allowable as a deduction under this chapter for-- a any expense for food or beverages and shall not exceed percent sec big_number a of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 107_stat_312 changed this amount to percent for taxable years beginning after date of the amount of such expense or item which would but for this paragraph be allowable as a deduction under this chapter exceptions --paragraph shall not apply to continued de_minimis_fringe benefit if the meals meet the requirements of sec_132 which in turn requires that the meals meet the five-prong test the boyd test set forth by the court in boyd gaming corp v commissioner t c pincite the outcome turns on whether petitioners furnished meals to each of substantially_all of their employees for a substantial noncompensatory business reason within the meaning of sec_119 and the regulations thereunder we set forth our analysis as follows first we analyze the boyd test and the general principles of law that relate thereto second we analyze petitioners' reasons for furnishing the meal sec_4 continued any expense if-- b in the case of an expense for food or beverages such expense is excludable from the gross_income of the recipient under sec_132 by reason of subsection e thereof relating to de_minimis fringes sec_132 provides treatment of certain eating facilities --the operation by an employer of any eating facility for employees shall be treated as a de_minimis_fringe if-- a such facility is located on or near the business_premises of the employer and b revenue derived from such facility normally equals or exceeds the direct operating costs of such facility to their employees third we analyze whether petitioners furnished the meals at each of the properties to each of substantially_all of their employees at the property for the convenience_of_the_employer in other words with respect to each year we look at each employee and determine whether sec_119 allows him or her to exclude the value of the meals from gross_income and we then determine whether the number of employees at each property who may exclude their meals comprises substantially_all of the employees at that property for purposes of this litigation the parties have stipulated whether sec_119 excludes the meals of employees in certain job descriptions respondent has conceded that the meals received by employees in the following job descriptions are excludable under sec_119 chc casino dealer dice dealer engineering maintenance engineer maintenance engineer helper food and beverage food and beverage director executive chef beverage manager assistant food director assistant chef restaurant manager food shift supervisor host person sous chef kitchen runner bus person cashier--food dining room runner food server lead kitchen help kitchen help lead line cook line cook prep cook iii prep cook ii prep cook i snack bar attendant special bus person special food server special lead line cook special line cook banquet server mis computer operator security security manager assistant security manager security shift security dispatcher security officer in surveillance agent security officer out fremont casino dealer dice dealer dealer-card room engineering maintenance engineer food and beverage assistant beverage manager assistant chef beverage manager bus-buffet bus person butcher cashier--food dining room runner executive kitchen steward executive chef food shift supervisor food director food server host person kitchen help lead kitchen help line cook maitre' d hotel prep cook i prep cook ii prep cook iii restaurant operating manager restaurant manager snack bar attendant special room chef special room hand person special bus person special food server special line cook specialty runner mis computer operator security security officer in security officer out security dispatcher security manager security shift surveillance agent sam's town casino dealer dealer dice dealer--card room engineering maintenance engineer maintenance engineer helper food and beverage assistant chef banquet server beverage manager beverage shift supervisor bus person cashier--food dance instructor dining room runner disc jockey door person executive chef food operator analysis food shift supervisor food director food server host person kitchen help lead kitchen help lead line cook line cook prep cook i prep cook ii prep cook iii restaurant manager snack bar attendant snack vendor sous chef special room chef special bus person special food server special lead line cook special line cook store attendant supply runner western dance manager mis computer operator security assistant security manager security officer out security dispatcher security manager security officer in security shift surveillance agent stardust casino dealer dealer dice dealer--card room engineering maintenance engineer helper maintenance engineer food and beverage assistant chef baker baker helper beverage manager beverage shift supervisor bus-buffet bus person butcher captain cashier-- food dining room runner executive kitchen chef executive chef food beverage director food shift supervisor food server head cashier host person kitchen help lead kitchen help line cook maitre' d hotel pastry chef prep cook i prep cook ii prep cook iii restaurant operations manager restaurant manager room service bus room service server showroom server snack bar attendant sous chef special room chef special room hand person special bus person special food server special line cook supply runner warehouse supply runner storeroom attendant warehouse supervisor mis computer operator security assistant chief security lead security officer security dispatcher security manager security officer in security shift surveillance agent petitioners have conceded that the meals received by employees in the following job descriptions are not excludable under sec_119 unless the employee works the graveyard shift or unless sec_1_119-1 income_tax regs applies chc accounting controller assistant controller payroll supervisor chief accountant accounting clerk supervisor accounting clerk iv accounting clerk iii accounting clerk ii administrative employee relations development manager human resources specialist director of human resources employee relations manager office manager secretary administrative clerk purchasing agent casino director of gaming school gaming school instructor sales marketing director of sales director of advertising public promotions advertising and publication manager publicity promotions advertising assistant group sales manager group sales representative promotions attendant fremont accounting accounting clerk iv accounting clerk iii accounting clerk ii accounting clerk i accounting clerk v assistant controller controller inventory control payroll supervisor senior accountant administrative administrative clerk director internal operations human resources employee relations development employee relations manager employment clerk human resource specialist purchasing agent receptionist secretary sales marketing advertising and publication manager director advertising publicity promotions group sales representative group sales manager promotions special events manager promotions assistant promotions attendant public coordinator sales account executive director manager publication direct mail clerk market operations analyst sam's town accounting accounting clerk iv accounting clerk supervisor accounting clerk i accounting clerk ii accounting clerk iii assistant controller chief accountant conference paymaster controller vending machine attendant administrative administrative clerk director of human resources employment supervisor employment clerk purchasing agent receptionist secretary hotel sales clerk sales clerk cashier sales commissions store lead cashier sales marketing marketing director marketing operation analyst publicity promotions advertising assistant stardust accounting accounting clerk iv accounting clerk iii accounting clerk ii accounting clerk i accounting clerk supervisor assistant controller controller credit clerk ii food beverage comptroller internal control specialist inventory control senior accountant vending machine attendant administrative administrative assistant administrative clerk director human resources director administration employee relations development employee relations development manager employment supervisor human resource staff assistant purchasing agent receptionist runner safety loss manager secretary senior purchasing agent sales marketing advertising manager director marketing director marketing manager direct mail clerk group sales manager market operations analyst market operator analyst promotions special events manager promotions attendant promotions director sales account ex sales account executive turning first to the boyd test which is applied separately to each eating facility at issue we find that employee meals which are provided by an employer on a nondiscriminatory basis are a de_minimis_fringe benefit under sec_132 if the eating facility is owned or leased by the employer the facility is operated by the employer the facility is located on or near the business_premises of the employer the meals furnished at the facility are provided during or immediately before or after the employee’s workday and the annual revenue derived from the facility equals or exceeds the direct operating costs of the facility the revenue operating cost test boyd gaming corp v commissioner t c pincite see also sec_132 sec_1_132-7 income_tax regs the parties focus mainly on the revenue operating cost test so do we for purposes of the revenue operating cost test an employer may disregard the cost and revenue for each employee meal that the employer determines reasonably is excludable from the recipient's gross_income under sec_119 sec_1_132-7 income_tax regs sec_119 excludes from the recipient's gross_income the value of any meals furnished to him his spouse or any of his dependents by or on behalf of his employer for the convenience_of_the_employer but only if the meals are furnished on the business_premises of the employer sec_119 the parties agree that sec_119 allows some but not all of petitioners' employees to exclude from gross_income the value of meals received from their employers the parties dispute whether sec_119 allows each of substantially_all of the employees to exclude the value of the meals from gross_income sec_1_132-7 income_tax regs provides if an employer can reasonably determine the number of meals that are excludable from income by the recipient employees under sec_119 the employer may in determining whether the revenue operating cost test is satisfied disregard all costs and revenues attributable to such meals provided to such employees if sec_119 provides for such an allowance sec_1_119-1 income_tax regs allows petitioners to deduct percent of the costs incurred to provide the meals 106_tc_343 see also sec_274 sec_1_132-7 income_tax regs if sec_119 does not provide for such an allowance petitioners' deductions for the meals are limited by sec_274 to percent of the cost of the meals petitioners argue that sec_119 allows each of substantially_all of the employees to exclude the value of the meals from gross_income according to petitioners they had substantial noncompensatory business reasons for providing meals to each of substantially_all of their employees and petitioners determined reasonably that the meals were excludable from each employee's gross_income under sec_119 respondent counters that petitioners cannot determine the number of meals excludable from gross_income under sec_119 which is a prerequisite to the application of sec_1_132-7 income_tax regs because petitioners failed to keep the required_documentation to sec_1_119-1 income_tax regs provides if the employer furnishes meals to employees at a place of business and the reason for furnishing the meals to each of substantially_all of the employees who are furnished the meals is a substantial noncompensatory business reason of the employer the meals furnished to each other employee will also be regarded as furnished for a substantial noncompensatory business reason of the employer establish among other things the number of meals eaten by whom the meals were eaten or at what time the meals were eaten respondent also argues that substantially_all of petitioners' employees did not receive the meals for a substantial noncompensatory business reason because less than percent of the employees qualified for the sec_119 exclusion respondent relies on sec_1_119-1 example income_tax regs in asserting that the substantially_all test of sec_1_119-1 income_tax regs requires that at least percent of the meals received by the employees be excludable under sec_119 sec_1_119-1 example income_tax regs sets forth an example under which percent of the taxpayer's employees is substantially_all of the taxpayer's employees within the meaning of the regulations this example states a hospital maintains a cafeteria on its premises where all of its employees may obtain a meal during their working hours no charge is made for these meals the hospital furnishes such meals in order to have each of of the employees available for any emergencies that may occur and it is shown that each such employee is at times called upon to perform services during his meal period although the hospital does not require such employees to remain on the premises during meal periods they rarely leave the hospital during their meal period since the hospital furnishes meals to each of substantially_all of its employees in order to have each of them available for emergency call during his meal period all of the hospital employees who obtain their meals in the hospital cafeteria may exclude from their gross_income the value of such meals we agree with respondent that sec_119 does not allow each of substantially_all of petitioners' employees to exclude the value of the meals from gross_income we start our analysis with sec_61 sec_61 includes in gross_income all income from whatever source derived absent a contrary provision in subtitle a of the code sec_1 to the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer's wealth 504_us_229 434_us_77 348_us_426 309_us_331 exclusions from gross_income by contrast are matters of legislative grace and are construed narrowly to maximize the taxation of any accession to wealth united_states v burke supra pincite souter j concurring in the judgment 499_us_573 at the outset we note that petitioners misinterpret a sentence in 106_tc_343 in asserting that their reasonable belief that the full cost of the meals are excludable from gross_income under sec_119 is enough to come within sec_1_132-7 income_tax regs the sentence states that petitioners may deduct the meals' full cost if they reasonably determine that the meals are excludable from their employees' incomes under sec_119 id pincite taken in context this sentence means that petitioners may deduct the full cost of the meals if percent of the meals are excludable from gross_income respondent also misconstrues the breadth of this sentence contrary to respondent's assertion petitioners do not have to prove the exact number of meals subject_to sec_119 if that section excludes percent of the meals 336_us_28 102_tc_116 affd in part revd in part on another issue and remanded 70_f3d_34 5th cir given the broad sweep of inclusions vis-a-vis the narrow construction of exclusions it naturally follows that an accession to wealth is prima facie includable in gross_income under sec_61 unless an exclusion in sec_1 through clearly directs otherwise united_states v burke supra pincite souter j concurring in the judgment united_states v centennial sav bank fsb supra pincite commissioner v jacobson supra pincite robinson v commissioner supra pincite see commissioner v kowalski supra pincite petitioners argue that substantially_all of the meals are excludable from the gross_income of the recipient employees under the exclusion of sec_119 from the text of sec_119 we understand that the gross_income of an employee who meets a two-prong test does not include the value of a meal received from his or her employer under the first prong the meal must be furnished by the employer on its business_premises under the second prong the meal must be furnished to the employee for the convenience_of_the_employer see also sec_1_119-1 income_tax regs since the parties do not dispute the first prong we limit our focus to the second prong deciding only the question of whether each employer at issue provided each meal to each of its employees for the convenience_of_the_employer whether an employer provides a meal to an employee for the employer's convenience rests primarily on whether the meal is provided to the employee for a substantial noncompensatory business reason of the employer see sec_1_119-1 and ii e income_tax regs such a determination is factual 493_f2d_1294 3d cir 32_tc_464 sec_1_119-1 income_tax regs and petitioners bear the burden_of_proof rule a 290_us_111 442_f2d_606 9th cir revg 52_tc_960 243_f2d_125 9th cir affg 25_tc_351 olkjer v commissioner supra pincite a substantial noncompensatory business reason requires a business nexus under which the employee must accept the meals in order properly to perform his duties commissioner v kowalski supra pincite quoting s rept 83d cong 2d sess see also 17_tc_834 that the employer may characterize the meal as noncompensatory or that the employer intends that the employee receive the meal without tax consequences is of no relevance to the application of sec_119 commissioner v kowalski supra pincite the same is true with respect to whether the employee could perform his or her job absent the meal a meal need not be indispensable to an employee's duties to be excludable under sec_119 see caratan v commissioner supra pincite we believe that certain factors are helpful in determining whether an employer provides a free meal to an employee for a substantial noncompensatory business reason of the employer the presence of a substantial noncompensatory business reason establishes that a meal is provided for the convenience_of_the_employer and makes unimportant whether the employer also provides the meal to the employee as a source of additional compensation we use the following factors to aid us in our analysis whether the employer furnishes a meal to an employee before during or after the employee's work period whether the employer requires an employee to live on the employer's business_premises as a condition_of_employment whether the employer furnishes a meal to an employee during the employee's working hours so that he or she is available to respond to emergencies of the employer that arise during the meal period whether the employer furnishes a meal to an employee during the employee's working hours because the employer's business demands that the employee's meal period be short and the employee cannot be expected to eat elsewhere in such a short_period of time whether the employer furnishes a meal to an employee during the employee's working hours because the employee cannot otherwise secure a proper meal within a reasonable meal period whether the employer furnishes a meal to a food service employee eg a restaurant employee for a meal period during which the employee works whether the employer furnishes a meal to an employee to promote the employee's morale or goodwill whether the employer furnishes a meal to an employee to attract prospective employees and whether the employer furnishes a meal to an employee under an employment contract or a statute that characterizes the meal as compensation some of these factors are dispositive in and of themselves and the weight given to each factor rests on the factor involved in analyzing each factor little weight is given to the unsupported declarations of witnesses sec_1_119-1 income_tax regs see also 777_f2d_1552 ndollar_figure fed cir and more weight is given to facts which are supported by the record as a whole sec_119 is applied on a meal-by-meal basis timing of meal a meal must be furnished to an employee on a working day in order to fall within sec_119 sec_1_119-1 income_tax regs see also 670_f2d_167 the mere fact that a meal is furnished to an employee on a working day however does not mean that the meal meets the requirements of sec_119 with two exceptions a meal that is furnished on a working day is outside sec_119 if the meal is furnished before or after the employee's working hours sec_1_119-1 income_tax regs see also bob jones univ v united_states supra pincite first the fact that a food service employee receives a meal for each meal period during which he or she works will not disqualify a meal from sec_119 as long as the meal is eaten by the employee on the working day sec_1_119-1 and ii d income_tax regs second the fact that a non-food-service employee receives a meal immediately before or immediately after his or her working hours will not remove the meal from sec_119 if the employee's duties prevent him or her from eating the meal during working hours sec_1_119-1 and ii f income_tax regs in the case of both exceptions however the meal must be furnished to the employee for a meal period during which he or she works a meal that is furnished to an employee for a meal period other than one during which he or she works is outside sec_119 a meal furnished to an employee for a meal period during which he or she does not work is furnished solely as compensation the meal is not needed to allow the employee to perform his or her duties see commissioner v kowalski u s pincite some of the employees in question receive at least two meals during an 8-hour shift one of these meals is eaten up to hour before the shift starts and the second meal is eaten from to hours after the shift begins the job descriptions of these employees are as follows fremont casino carousel attendant change attendant food beverage barback cocktail server hotel bell captain bell person custodian i custodian ii guest room attendant lead custodian linen room attendant status board operator stardust casino booth cashier carousel attendant change attendant food beverage barback cocktail server hotel alteration attendant bell captain bell person custodian i custodian ii guest room attendant linen room attendant linen room supervisor status board operator the first meals are outside the reach of sec_119 these meals are not necessary to allow these employees to perform their jobs properly the regulations extend sec_119 to a case where a meal is eaten immediately before or immediately after the start of a shift if the employee's duties prevent him or her from eating the meal during working hours see sec_1 a i and ii f income_tax regs in other cases except those that apply to food service employees a meal eaten before the start of a shift ordinarily does not qualify for exclusion under sec_119 thus despite the careful wording in the culinary workers' agreement that the meals are for the convenience_of_the_employer wording which we decline to accept as dispositive we conclude that the first meals are provided purely as compensation and not for the convenience of the although most of these employees are covered by the culinary workers' agreement none of these employees is a restaurant employee or other food service employee within the meaning of sec_1_119-1 income_tax regs see infra pp for our discussion on the inapplicability of this language to the barbacks and cocktail servers employer in so concluding we decline petitioners' invitation to treat all of these employees as food service employees simply because they are covered by the culinary workers' agreement sec_119 also does not reach any meal that is eaten by petitioners' employees on a nonworking day or by persons who do not work for petitioners although petitioners' policy is to preclude employees from eating meals in the cafeterias on days off and to preclude nonemployees from eating in the cafeterias at all petitioners do not actively police or monitor this policy we are unpersuaded that petitioners' policy on this subject is adhered to by the employees we find in the record that petitioners' employees have access to the cafeterias on their days off and that petitioners do not document the receipt of employee meals in the cafeterias or the receipt of meals in the public restaurants by the employees who are allowed to eat there without chargedollar_figure we also find that nonemployees may easily enter the cafeterias with employees and that petitioners' lack of documentation on the meals similarly precludes us from finding that these nonemployees do not eat meals in the cafeterias petitioners elicited testimony from mr thompson to the effect that employees never ate two meals mr thompson stated that he had general knowledge that these employees generally contrary to the testimony of petitioners' management we find it hard to believe that an employee would question the number of times that a manager ate in the cafeterias or public restaurants on a given day did not eat two meals because he ate twice a day in the cafeteria on his premises seeing everyone who ate there and petitioners had used a punch card system in prior years to monitor the employees' receipt of meals and these cards seldom had two punches we find this testimony unpersuasive and do not rely on it see 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 266_f2d_698 9th cir affg in part and remanding tcmemo_1957_129 87_tc_74 the punch card system preceded the subject years and mr thompson's testimony is contradicted directly by the testimony of messrs miner and fraser mr miner testified that his firsthand experience was that most of the employees who were entitled to two meals ate both meals mr fraser testified that petitioners had experienced problems with employees taking unauthorized meals we also do not see how mr thompson's mere presence in the cafeteria for hours at the most could allow him to monitor effectively the number of meals eaten there by each of the employees in addition mr thompson admitted at trial that he ate two meals a day in the cafeterias throughout the subject years yet his job classification afforded him only one meal with respect to the employees mentioned above who ate two meals a day we hold that the first meals are not excludable under sec_119 nor does sec_119 reach two meals that are eaten by a non-food-service employee during one 8-hour shift in the case at hand however employees are allowed to enter the cafeterias freely and inconspicuously during their shifts which employees eat more than one meal during their shifts we do not know we do know however that employees have been disciplined suspended and or dismissed for violating petitioners' policy on the cafeterias we also know that petitioners construe the word meal broadly to reach almost any food that is eaten by an employee during all breaks in a shift with such a broad interpretation we do not agree we construe the word meal to mean the food served and eaten in one sitting a definition which has existed since the 13th century webster's ii new riverside university dictionary thus an employee who eats a separate course during each of his or her three breaks is eating three meals rather than the one that petitioners allege accordingly two of these meals do not qualify for exclusion under sec_119 required to live on business_premises a meal furnished without charge to an employee required to live on the employer's business_premises as a condition_of_employment is within sec_119 if the meal is furnished on the business_premises sec_1_119-1 income_tax regs the record does not disclose that any of petitioners' employees live on the properties accordingly we do not analyze this factor available for emergencies an employer furnishes a meal to an employee for a substantial noncompensatory business reason if the employer requires that the employee be available during meal periods to respond to emergencies sec_1_119-1 income_tax regs critical to this factor is that emergencies have occurred in the employer's business during the employee's meal period which have required the employer to call the employee back to his or her job during the period or it is reasonable for the employer to expect that emergencies will occur in its business during the employee's meal period which will require the employer to call the employee back to his or her job during the period in order to respond to the emergency sec_1_119-1 income_tax regs see also jacob v united_states f 2d pincite the mere fact that corporate policy requires an employee to remain on the premises during meal breaks does not necessarily mean that a meal provided by the employer is provided for a noncompensatory business reason of the employer see commissioner v kowalski u s pincite quoting s rept 83d cong 2d sess meals are excludable only if the employee must accept the meals in order properly to perform his duties caratan v commissioner f 2d pincite n see also sec_1_119-1 income_tax regs sec_119 excludes from gross_income the value of lodging that an employee must occupy on the premises only when the lodging is required as a condition of his employment petitioners argue that sec_119 applies to most of the employees in question because petitioners require them to stay on the premises during meal periods to handle emergencies which may and do occur petitioners list the following happenings as emergencies of their business plumbing and electrical problems backed-up hotel or restaurant lines jackpot payouts a surge in gambling equipment failures bomb threats and fires petitioners argue that their management through the exercise of their business judgment have concluded that the exigencies of petitioners' business mandate that all employees in specified categories remain on the premises during their full shifts in order to respond to emergencies we disagree with petitioners that those employees must stay on the premises to respond to emergencies that could occur during their meal breaks unlike petitioners who for this purpose describe some fairly routine occurrences as emergencies we read the word emergency more narrowly to mean an unexpected serious occurrence or situation urgently requiring prompt action webster's ii new riverside university dictionary the situations petitioners refer to as emergencies may in the eyes of petitioners' management demand a quick response by petitioners in order to keep their business profitable and competitive but all these happenings are not emergencies within the meaning of the regulations in any case petitioners have not shown that they are required to furnish free meals to their employees in order to assure a prompt and orderly response to these situations we do not substitute our judgment for the business judgment of petitioners' management to the effect that it was wise for petitioners to give their employees free meals instead we look to the objective facts of this case and see that some but far from all of petitioners' employees must be available during their meal periods to respond to emergencies that could possibly arise in petitioners' business we find from the objective facts of this case that petitioners' employees were hired mainly if not solely to perform duties concerning the operation of a casino in its regular course of business and that petitioners' past experiences indicate that the occurrence of a true emergency such as a fire or bomb scare during petitioners' operations is a rarity the duties of very few of the employees in dispute include responding to emergencies at the beck and call of managementdollar_figure to the contrary some of the labor agreements state specifically that employees covered by those the record includes a list of the essential job functions for most of the employees at issue petitioners however prepared this list after the subject years petitioners did not prepare or keep a contemporaneous written description of the duties of each job classification during the subject years given the additional fact that the record does not indicate the extent to which the employees in each job description performed these essential job functions during the subject years or whether any of the employees performed duties that were outside these functions we give limited regard to this list we note however that the list states that only the lead pbx operator pbx operator and maintenance engineer perform certain duties in the case of an emergency agreements are entitled to uninterrupted breaks for meals and as one of petitioners' witnesses admitted at trial employees under the culinary workers' agreement are seldom called to work during a meal period we also know that petitioners do not routinely call an employee back to his or her job from a break in case of necessity but that the employees tend to postpone their breaks until the necessity subsides petitioners began furnishing the meals to all of their employees because management believed it was unreasonable to require to percent of petitioners' workforce to remain on the premises during their full shifts without offering them a free meal and petitioners must furnish the meals to their employees free of charge to remain competitive in the industry these facts add to our belief that either petitioners furnish the meals to their employees for the employees' convenience or that petitioners furnish the meals to their employees to compensate them for remaining on the premises for their complete shifts there may be senior managers who are so indispensable to the operation of the properties that they would be personally consulted and called to duty when an emergency occurs on the basis of the record however we are unable to determine which if any employees are within this category petitioners have addressed this factor from an all-or-nothing point of view and the record does not otherwise allow us to determine who these senior managers are we decline to sift through the long list of job titles at each property and speculate as to which employees are within this group suffice it to say that this group is relatively small and an identification of this group would not affect our holding herein we conclude that none of petitioners' employees may exclude the meals from gross_income on account of this factor short lunch period with inability to eat elsewhere an employer furnishes a meal to an employee for a substantial noncompensatory business reason if the employer's business demands that the employee's meal period be short and the employee cannot be expected to eat elsewhere in such a short_period of time sec_1_119-1 income_tax regs such may be the case for example if the employer is engaged in a business in which the peak workload occurs during the normal meal periods id such is not the case when the employer limits the employee's meal period so that the employee may leave work earlier in the day id petitioners generally argue that the fact that many of their employees have meal periods of minutes or less means that petitioners have a substantial noncompensatory business reason for furnishing meals to them we disagree the mere fact that a meal period i sec_45 minutes or less does not mean that the value of meals that an employee receives without charge at an employer cafeteria is excludable from gross_income under sec_119 what is critical to this factor is that the employer's business demand that the employee's meal period be short and that the employee cannot be expected to eat elsewhere in the short_period of time allotted by the employer for a meal petitioners meet neither of these requirements varied eating facilities are located near the properties and petitioners' employees can receive a quick meal at many of these facilities nor does petitioners' business demand that petitioners limit their employees to a meal period of no more than minutes petitioners' peak workload also does not occur during the normal meal periods indeed petitioners allot many of their employees a meal period of minutes and the length of the meal periods is not consistent among the properties meal breaks among the properties range in length from to minutes for employees in the same job classification and we are unable to discern the need for an employee at one property to have a shorter meal period than a similar employee at another property insofar as the record discloses petitioners could lengthen the work hours of an employee if he or she required a meal period longer than minutesdollar_figure in the absence of persuasive evidence supporting petitioners' assertion that the requirements of their business demand that their employees be limited to a short meal the table shows for example that parking attendants receive minutes at sam's town and chc and to minutes at fremont hotel clerks and phone operators receive minutes at stardust and minutes at all other properties slot floorpersons receive minutes at fremont and minutes at stardust and sam's town the period at chc is unknown we note however that minutes was not shown to be insufficient time to eat a meal under the facts herein period we conclude that none of petitioners' employees may exclude the meals from gross_income on account of this factor inadequate eating facilities an employer furnishes a meal to an employee for a substantial noncompensatory business reason if the employee could not otherwise secure proper meals within a reasonable meal period sec_1_119-1 income_tax regs such may be the case for example when there are insufficient eating facilities in the vicinity of the employer's premises because the employee works at a remote or isolated locale see id see also 452_us_247 workers on offshore oil rigs 32_tc_1021 construction workers in alaska 32_tc_464 construction workers in greenland see generally revrul_72_385 1972_2_cb_536 fishermen on schooner revrul_71_267 1971_1_cb_37 navy personnel assigned to offshore islands petitioners contend that most of their employees qualify under sec_119 because there are insufficient eating facilities near each property to allow their employees to obtain proper meals during their breaks petitioners also contend that they prohibit their employees from leaving the premises during their shifts except in case of dire emergency and that petitioners prohibit their nonmanagerial employees from eating in the public restaurants located on the properties petitioners elicited testimony from mr thompson to the effect that no one including the employees covered by the teamsters' agreement leaves the properties during breaks we are not persuaded by these arguments first we have found as a fact that there are adequate eating facilities around the properties and that these facilities are of varied types the aggregate seating capacity of these facilities is far greater than the seating capacity of each cafeteria although petitioners ask the court to find as a fact that their employees cannot eat in the restaurants of other casinos because those restaurants are limited to guests we refuse to do so we are unpersuaded that petitioners' employees cannot eat in those restaurants if they choose to we also are not persuaded that most of petitioners' employees can never leave the property during their shifts except in case of dire emergency in addition to the fact that no employee was disciplined for leaving the premises during the subject years and that the teamsters' agreement provides expressly that the covered employees may leave the premises during meal periods we are mindful of the testimony of ms burns in response to a question asked by petitioners' counsel as to ms burns' knowledge on the distance from stardust to the fashion show mall ms burns testified yes i've had to run from the stardust to the fashion show mall on errands before and to be honest with you i've had a difficult time getting back in an hour ms burns also testified that she did not recall any stardust employee ever leaving the premises during their breaks but in the same breath admitted that she has eaten at the fashion mall during a break and that she has run errands at the mall during her breaks we also note that the labor agreements refer to free meals but are silent on the requirement that employees stay on the premises why does not one of these agreements state clearly a prohibition against leaving the property if that was the driving force for the free meals we conclude that the meals of none of the employees qualify under sec_119 because of inadequate eating facilities food service employees an employer furnishes a meal to an employee for a substantial noncompensatory business reason if the employee is a food service employee and the employee receives the meals for meal periods during which he or she works sec_1_119-1 income_tax regs that the meal is furnished during immediately before or immediately after the employee's working hours is irrelevant to this factor id the parties agree that most of the food service employees by job description may exclude their meals under sec_119 they disagree however that the cocktail waitresses bartenders and barbacks are food service employees petitioners contend that these categories of employees are food service employees because they are part of petitioners' integrated food and beverage service operation we disagree none of these employees work in a restaurant or are connected therewith the employees in these three job descriptions work mainly in petitioners' lounges or in the gambling area supplying gamblers with free alcohol hours a day the question therefore is whether the serving of alcohol is the serving of food we do not believe it is we construe the word food for this purpose to mean material usu of plant or animal origin containing or consisting of essential body nutrients as carbohydrates fats proteins vitamins or minerals taken in and assimilated by an organism to maintain growth and life webster's ii new riverside university dictionary alcohol is simply not within this definition indeed in the case of bartenders they are treated differently from the other culinary workers under the labor agreement that applies thereto we conclude that petitioners' cocktail servers bartenders and barbacks are not food service employees and hence that they are not entitled to exclude their meals on that account promote morale or goodwill an employer furnishes a meal to an employee for a compensatory business reason if the employer furnishes the meal intending to promote the employee's morale or goodwill sec_1_119-1 income_tax regs petitioners furnish the meals to their employees to retain them as employees accordingly petitioners furnish the meals to promote employee morale and goodwill and hence petitioners have a compensatory business reason in furnishing the meals absent a substantial noncompensatory business reason meals furnished for a compensatory reason are not excludable from income under sec_119 attract prospective employees an employer furnishes a meal to an employee for a compensatory business reason if the employer furnishes the meal intending to attract prospective employees sec_1_119-1 income_tax regs petitioners furnish the meals to their employees to attract new employees accordingly petitioners have a compensatory business reason in furnishing the meals and absent a substantial noncompensatory business reason the meals are not excludable from income under sec_119 compensation under contract or statute the labor agreements at hand do not explicitly characterize the meals as employee compensation our characterization of the meals as compensation however is not bound to the language that the parties to an agreement utilize therein we look to the facts and circumstances of this case to determine whether the actions of the parties to the agreements indicate that the parties intended that the meals be compensation we answer this question in the affirmative we read the record to indicate that one of petitioners' reasons for providing meals to their employees is to fulfill the unions' demand that petitioners provide union employees with meals during their working hours for the primary benefit of the employeesdollar_figure reading the specificity of the meal provisions in the labor agreements we find that the unions painstakingly went to great lengths in those agreements to assure themselves that casino operators such as petitioners would furnish their union employees with healthful meals during their workday meals provided in such a setting are not furnished to allow an employee to perform his or her job properly we also find relevant that the labor agreements provide specifically that all union employees will receive meals upon their completion of a minimum workday we are unable to comprehend why a short shift employee covered by the teamsters' agreement who is allowed to receive a meal after working hours must receive that meal in order to perform his or her job properly the same is true with respect to an employee who is covered by the operating engineers' agreement and who is summoned to work for hours in an emergency as well as the employee covered by the same agreement who works more than hours of overtime in both cases the employee earns the right to a meal do these employees really need those meals in order to perform their jobs properly we think not we conclude that the meals are furnished for a compensatory business reason and absent a substantial noncompensatory business reason are not excludable from income under sec_119 in this regard we find unpersuasive the unsupported testimony of mr thompson that petitioners' provision of employee meals resulted in increased profits miscellaneous petitioners set forth three additional arguments to support their claim that they furnish the meals to their employees for a substantial noncompensatory business reason first petitioners argue they have security concerns in that most of their employees have access to significant amounts of cash chips or guests' property as part of their job functions in this regard petitioners contend they have a substantial noncompensatory business reason for furnishing these employees with meals on the premises because allowing them to leave the premises during their shifts will increase the probability and occurrences of theft petitioners also contend that they are concerned that employees who leave the premises for meals will not return timely being distracted and tempted by the glitter and vices of las vegas second petitioners argue some of their employees wear uniforms at work thus petitioners have a substantial noncompensatory business reason for furnishing these employees with meals because the sight of a uniformed employee at the eating establishment of a competitor will tarnish the public's perception of the quality of food served on petitioners' premises third petitioners argue some of their employees work the graveyard shift thus petitioners have a substantial noncompensatory business reason for furnishing these employees with meals mainly because the climate of the late night does not allow these employees to receive a suitable meal elsewhere none of these arguments persuades us that the relevant employees may exclude their meals under sec_119 these contentions are not substantial noncompensatory business reasons within the meaning of the regulations petitioners' contentions about their security concerns their employees' uniforms and the timing of the graveyard shift fail to go to the heart of the convenience_of_the_employer test namely that the employee must accept the meals in order properly to perform his duties dollar_figure commissioner v kowalski u s pincite quoting s rept pincite sec_119 requires a closer and better documented connection between the necessities of the employer's business and the furnishing of free meals we now turn our attention to whether each of substantially_all of petitioners' employees receive meals excludable from gross_income under sec_119 respondent asserts that the term substantially_all means that at least percent of the employees must be able to exclude their meals under sec_119 petitioners counter that the term requires a lower percent with respect to the uniforms and the graveyard shift we have additional concerns petitioners allow their employees to travel to and from work in uniform and employees have worn their uniforms while dining in the restaurants of petitioners' competitors moreover petitioners provide their employees with dressing rooms and storage for safeguarding their nonbusiness attire and the uniforms worn by most of the employees do not appear to be such that the employees cannot quickly change into nonbusiness attire with respect to the graveyard shift we are unable to determine which employees work this shift thus even if we were to assume arguendo that these late night workers were entitled to exclude their meals because of the time of their shift an assumption which we reject we would not be able to ascertain which employees fall within this category the court_of_appeals for the ninth circuit has held in a different context that percent is not substantially_all as that term is used in a predecessor of sec_368 relating to corporate_reorganizations see 90_f2d_949 9th cir affg 34_bta_571 we leave for another day the exact percentage of employees that constitutes substantially_all within the meaning of sec_1_119-1 income_tax regs petitioners have not established that even percent of their employees received qualifying meals this is not enough to be substantially_all given our conclusion that none of the meals of the employees in question qualify for the sec_119 exclusion we look solely to the employees conceded by respondent to be within sec_119 and determine what percentage of all employees at each property they constitute respondent's concessions cover the following numbers of employees chc fremont sam's town stardust big_number big_number respondent's concessions translate into the following percentages chc fremont sam's town stardust all of these percentages are less than even percent thus each of substantially_all of petitioners' employees may not exclude the meals from their gross incomes and hence all employees may not exclude the meals it follows that petitioners may deduct only percent of their expenses with respect to the meals and we so hold we have considered all arguments made by petitioners for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
